     Case 6:19-cv-00023-RSB-BWC Document 16 Filed 07/13/20 Page 1 of 2

                                                                                                         FILED
                                                                                              John E. Triplett, Acting Clerk
                                                                                               United States District Court

                                                                                           By CAsbell at 4:50 pm, Jul 13, 2020
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    JOSEPH HALL, JR.,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:19-cv-23

          v.

    GEORGIA STATE PRISON OFFICIALS, et
    al.,

                 Defendants.


                                               ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 14. A motion to

dismiss is dispositive in nature, meaning that granting a motion to dismiss could result in the

dismissal of individual claims or an entire action. Consequently, the Court is reluctant to rule on

the Motion to Dismiss without providing Plaintiff an opportunity to respond or advising Plaintiff

of the consequences for failing to respond. 1

         Accordingly, the Court ORDERS Plaintiff to file a response either opposing or

indicating his lack of opposition to Defendants’ Motion to Dismiss within 14 days of the date of

this Order. If Plaintiff fails to file a timely response, the Court will presume Plaintiff does

not oppose the Motion and may dismiss individual claims or the entire action. See Local R.

7.5 (“Failure to respond . . . shall indicate that there is no opposition to a motion.”).



1
         Granting a motion to dismiss without affording a plaintiff either notice or an opportunity to be
heard is disfavored. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336–37 (11th Cir. 2011); see also Neitzke
v. Williams, 490 U.S. 319, 329–30 (1989) (A notice of a motion to dismiss “alert[s plaintiff] to the legal
theory underlying the defendant’s challenge” and enables him to meaningfully respond “by opposing the
motion to dismiss on legal grounds or by clarifying his factual allegations so as to conform with the
requirements of a valid legal cause of action.”).
  Case 6:19-cv-00023-RSB-BWC Document 16 Filed 07/13/20 Page 2 of 2



       To ensure Plaintiff’s response is made with fair notice of the requirements of the Federal

Rules of Civil Procedure regarding motions to dismiss generally, the Court DIRECTS the Clerk

of Court to provide a copy of Federal Rules of Civil Procedure 12 and 41 when serving this

Order upon Plaintiff.

       SO ORDERED, this 13th day of July, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
